UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22394 CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Michael J. McKeen, Principal Financial Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 Date of fiscal year end: December 31 Date of reporting period: July 1, 2010 – September 30, 2010 Item 1.Schedule of Investments. CHOU EQUITY OPPORTUNITY FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 (Unaudited) Shares Security Description Value Common Stock - 60.5% Communications - 14.9% UTStarcom, Inc. (a) $ Consumer Discretionary - 16.2% Office Depot, Inc. (a) Sears Holdings Corp. (a) Consumer Staples - 22.0% King Pharmaceuticals, Inc. (a) MannKind Corp. (a)(b) Energy - 3.9% SandRidge Energy, Inc. (a) Information Technology - 3.5% Dell, Inc. (a) Total Common Stock (Cost $298,074) Warrants - 6.7% Bank of America Corp. (a) Wells Fargo & Co. (a) Total Warrants (Cost $41,810) Total Investments in Securities - 67.2% (Cost $339,884)* Contracts Security Description Strike Price Exp. Date Value Call Options Written - (0.9)% MannKind Corp. (Premiums Received $(4,873)) 02/11 Total Call Options Written – (0.9)% (Premiums Received $(4,873))* $ Other Assets & Liabilities, Net – 33.7% Net Assets – 100.0% $ (a) Non-income producing security. (b) Subject to call option written by the Fund. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010. Level 1 Level 2 Level 3 Total Investments At Value: Investments in Securities $ $ - $ - $ Other Financial Instruments** ) - - ) Total Investments at Value $ $ - $ - $ The Level 1 inputs displayed in this table are Common Stock, Warrants and Call Options Written.Refer to the Schedule of Investments for a further breakout of each security type. ** Other Financial Instruments are derivative instruments not reflected in the Total Investments in Secturities, such as call options written, which are valued at their market value at period end date. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. CHOUINCOME OPPORTUNITY FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 (Unaudited) Principal Security Description Rate Maturity Value Corporate Convertible Bonds - 28.0% Consumer Staples - 4.5% $ MannKind Corp. % 12/15/13 $ Financials - 23.5% CompuCredit Holdings Corp. 11/30/35 Total Corporate Convertible Bonds (Cost $145,627) Corporate Non-Convertible Bonds - 21.3% Materials - 21.3% Abitibi-Consolidated, Inc. (a) 08/01/30 Catalyst Paper Corp. (b) 12/15/16 Total Corporate Non-Convertible Bonds (Cost $110,713) Total Investments - 49.3% (Cost $256,340)* $ Other Assets & Liabilities, Net – 50.7% Net Assets – 100.0% $ (a) Security is currently in default and is on scheduled interest or principal payment. (b) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $81,750 or 14.9% of net assets. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010. Level 1 Level 2 Level 3 Total Corporate Convertible Bonds $ - $ $ - $ Corporate Non-Convertible Bonds - - TOTAL $ - $ $ - $ THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHOU AMERICA MUTUAL FUNDS By: /s/ Francis S. M. Chou Francis S.M. Chou, Principal Executive Officer Date: October 25, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Francis S. M. Chou Francis S.M. Chou, Principal Executive Officer Date: October 25, 2010 By: /s/ Michael J. McKeen Michael J. McKeen, Principal Financial Officer Date: November 11, 2010
